In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-032 CR

NO. 09-07-033 CR

NO. 09-07-034 CR

NO. 09-07-035 CR

NO. 09-07-036 CR

____________________


RANDY JAMAAL BERNARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 98799, 98801, 98803, 98806, & 98808




MEMORANDUM OPINION

	Randy Jamaal Bernard was convicted and sentenced on indictments for aggravated
robbery.  Bernard filed notices of appeal on January 2, 2007.  The trial court entered 
certifications of the defendant's right to appeal in which the court certified that these are
plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court's certifications have been provided to the Court of Appeals by the district
clerk.
	On January 18, 2007, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notice and made
a part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.	

 
						_______________________________
							STEVE McKEITHEN
							         Chief Justice


Opinion Delivered February 28, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.